Citation Nr: 1745034	
Decision Date: 10/11/17    Archive Date: 10/19/17

DOCKET NO.  13-18 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for a right knee disability.

2.  Entitlement to an initial disability rating in excess of 10 percent for left knee limitation of motion, from July 1, 2010 to April 20, 2015.

3.  Entitlement to an initial disability rating in excess of 10 percent for left knee instability, from July 1, 2010 to April 20, 2015.

4.  Entitlement to an initial disability rating in excess of 30 percent for a left knee disability, status post total left knee replacement, on and after June 1, 2016.

5.  Entitlement to a total disability rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Meyer, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1969 to February 1972, August 1985 to August 1986, November 1987 to April 1988, October 1990 to April 1991, January 1995 to July 1995, November 2003 to September 2004, and November 2004 to March 2005.
      
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In an August 2016 decision, the RO assigned a 100 percent evaluation for total left knee replacement from April 20, 2015, to May 31, 2015, and assigned a 30 percent rating thereafter for post total left knee replacement.  As a result, the RO discontinued the Veteran's two separate 10 percent left knee ratings based upon limitation of motion and instability.  Additionally, the Board notes that from April 20, 2015, to May 31, 2015, the Veteran was in receipt of the maximum 100 percent disability rating available for his service-connected left knee disability.  As such, that period is no longer on appeal.  

The Veteran testified before the undersigned Veterans Law Judge in June 2017.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran indicated during his June 2017 Board hearing that his left knee disability had worsened since his most recent VA examination in June 2015.  Further, the Board notes that the examination occurred shortly after his total left knee replacement and that the results may not be an accurate reflection of the current severity of his left knee disability.  When a veteran has indicted that a service connected disability is worse than it was at the time of his most recent VA examination, as is the case here, it is within VA's duty to assist that he be afforded a new examination in order to accurately assess the current level of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 402-403 (1997); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994). 

Moreover, the Court of Appeals for Veterans Claims has held that 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  The Board has reviewed the June 2015 VA examination report; while there are findings regarding pain on weight-bearing and motion, it does not appear that the examiner tested the Veteran for pain in active and passive motion, in weight-bearing and non-weight-bearing, and range of motion testing in the opposite undamaged joint (or a finding that testing in the opposite undamaged joint is not possible).  Consequently, the Board finds the June 2015 VA examination to be inadequate.  See 38 C.F.R. § 4.59 (2016); Correia, supra; Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise).

As such, a remand is necessary in order to obtain a new VA medical examination to evaluate the Veteran's bilateral knee disability.  

Additionally, during the June 2017 Board hearing, the Veteran's representative argued that the Veteran's service connected disabilities impaired his ability to obtain gainful employment.  

A claim for an increased rating for a service-connected disability is one for the highest rating obtainable, including entitlement to TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  Since the issue of entitlement to an increased rating is on appeal for the period since the time of his original claim, the issue of TDIU is also on appeal since this time as well, if raised by the record.  Therefore, this aspect of the claim must be remanded to the RO for the necessary development and adjudication.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records from the VA Medical Center in Martinsburg, West Virginia, since July 2016, as well as from any VA facility from which the Veteran has received treatment.

If the Veteran has received additional private treatment, he should be afforded an appropriate opportunity to submit them. 

2.  Schedule the Veteran for a VA examination to determine the current severity of his bilateral knee disability.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.

The full range of motion testing must be performed.  The knees should be tested in both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

The examiner should address in detail the additional functional impairment and range of motion loss due to factors such as pain, weakened movement, excess fatigability, incoordination, and flare-ups.  The examiner must estimate any additional loss of motion to the best of his or her ability.

3.  The RO should undertake any additional action it deems necessary in order to properly adjudicate the TDIU claim, including any additional VA examinations.  

4.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims for increased evaluation of his bilateral knee disability and TDIU.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




